Citation Nr: 0015612	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  95-27 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for chronic dermatitis as a 
result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973 and from August 1974 to November 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

There is no competent evidence of record to relate the 
presence of any current dermatological disorder to service to 
include exposure to Agent Orange during service 


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for chronic dermatitis.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The veteran has claimed service connection for a skin disorder 
as a result of exposure to Agent Orange during service.  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9th, 1962 and ending on May 7th, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was 
exposed to a herbicide agent during active military, naval, or 
air service, the following diseases shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  The term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e).  
Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent within the first year after the last date on which the 
veteran was exposed to Agent Orange during active service. 38 
C.F.R. § 3.307(a)(6)(ii).  Aside from these presumptive 
provisions, service connection might be established by 
satisfactory proof of direct service connection.  See Combee 
v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).

Service medical records do not show any complaints or 
manifestations of a skin disorder.  Medical records of 
treatment in the years soon after service are similarly 
negative.  Dermatitis was first shown in VA outpatient 
treatment records dated in December 1994 and on VA 
examination dated in December 1996.  On those occasions, no 
relationship was drawn by the examiners between the 
identified skin disorder and the veteran's periods of active 
duty.  It should be emphasized that to be deemed well 
grounded, a claim for service connection must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, a condition 
is not shown in service or for many years later, competent 
medical evidence is required to link the current condition 
with remote events of service; otherwise, the service 
connection claim is not well grounded.  Grivois v. Brown, 6 
Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  In the absence of such competent medical evidence, 
this claim is not considered to be plausible and is, 
therefore, denied.  

In addition, when the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the veteran's claim is well grounded, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the veteran's arguments regarding the 
merits of his claim inherently include the assertion that it 
is well grounded.  Accordingly, the Board concludes that he 
has not been prejudiced by the decision on this issue. 


ORDER

Service connection for chronic dermatitis is denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

